Citation Nr: 0908067	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the bilateral hips.

2.  Entitlement to service connection for degenerative 
arthritis of the neck.

3.  Entitlement to service connection for degenerative 
arthritis of the back.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable evaluation for scar of the 
left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Regional Office (RO) that denied the Veteran's claim.  

The Veteran was scheduled to testify at a Travel Board 
hearing before a Veterans Law Judge in April 2008.  However, 
he withdrew his request for such a hearing in February 2008.

The issues of entitlement service connection for degenerative 
arthritis of the bilateral hips, neck and back, and 
entitlement to an increased rating for a left knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss was initially documented many 
years after service, and there is no competent medical 
evidence linking it to service.

2.  The scar of the left middle finger is not tender or 
painful and results in no functional limitation.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may a sensorineural 
hearing loss be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 
3.385 (2008).

2.  A compensable rating for scar of the left middle finger 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In July and October 2003 letters, issued prior to the rating 
decision on appeal, and in June and September 2005 letters, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and a higher rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  In 
addition, March and April 2006 letters advised the Veteran of 
the necessity of providing medical or lay evidence 
demonstrating the level of impairment for his claimed 
conditions, and the effect that the conditions have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The letters 
also advised the Veteran of how the VA assigns an effective 
date and the type of evidence which impacts such.  The case 
was last readjudicated in September 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and VA 
examination reports.  The Board notes that the Veteran has 
recently reported receiving Social Security benefits.  
However, he indicated he receives such due to cancer.  As 
such, these records are not relevant to the claims on appeal.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
providing argument supporting his claims, and submitting 
medical evidence.  The statement of the case issued in 
January 2006 included relevant diagnostic criteria for rating 
the Veteran's service-connected disability.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The evidence supporting the Veteran's claim includes his 
statements and some medical evidence.  The Veteran served in 
the Air Force and claims that he was subjected to acoustic 
trauma in service.  In this regard, the Board notes that 
following a February 2005 VA audiometric examination, it was 
concluded that the Veteran had a bilateral sensorineural 
hearing loss.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
Board notes that an audiometric test on the separation 
examination in July 1965 revealed that the hearing threshold 
levels in decibels in each ear were -5 (10), 0 (10), 0 (10), 
0 (10) and 0 (5), at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz, respectively.  Prior to November 1967, the service 
department reported audiometric test results under American 
Standard Associates (ASA) values.  The Department of Defense 
adopted the International Standards Organization (ISO) values 
in November 1967.  In July 1966, the VA adopted the ISO 
standard, which is the standard applied in 38 C.F.R. § 3.385.  
The figures in parentheses represent the conversion from the 
ASA to the ISO values.

It is significant to note that the Veteran had no complaints 
of a hearing loss on the April 1981 VA examination, and a 
hearing loss was not noted on clinical evaluation at that 
time.  

As noted above, a bilateral sensorineural hearing loss was 
present on the VA audiometric examination in February 2005.  
It is significant to point out, however, that the examiner, 
who reviewed the claims folder, observed that the audiometric 
test conducted on the discharge examination revealed that the 
Veteran's hearing was within normal limits.  She also stated 
that there was no evidence of a shift in hearing that 
suggested hearing changes due to noise.  Thus, she opined 
that it was unlikely that the Veteran's current hearing loss 
was related to military service.  

The only evidence linking the Veteran's bilateral hearing 
loss to service consists of his allegations.  Since the 
Veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, 
the opinion of the VA examiner was based on a review of the 
record and, accordingly, must be given greater weight.  The 
Board concludes, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 10 percent evaluation may be assigned for superficial, 
unstable scars.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
that are painful on examination.  Diagnostic Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  Diagnostic Code 7805. 

A 10 percent evaluation may be assigned for limitation of 
motion of the index or long finger of the major or minor 
extremity with a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  With a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  When examined 
by the VA in October 2003, the Veteran asserted that he had 
some problems with complete closure of the finger.  An 
examination revealed that when making a fist, the left middle 
finger closed about 80-90 percent.  

The evidence against the claim includes the medical evidence 
of record.  On the October 2003 VA examination, the examiner 
noted that the finger appeared to be normal, except for some 
arthritic changes of the distal interphalangeal joints 
related to gout and osteoarthritis.  The distal 
interphalangeal joint appeared to be normal where the 
laceration occurred.  There was a barely detectable scar over 
the dorsum of the left middle proximal interphalangeal joint.  
It was further noted that the Veteran was able to hold his 
fingers extended and hold the middle finger out in extended 
position and hold it against firm downward pressure.  It 
seemed that he could move the joint freely, both actively and 
passively.  The examiner noted that there was no deformity of 
the finger.  The diagnosis was status post laceration of the 
dorsum of the left middle finger with minimal residual.

The findings recorded on the May 2006 VA examination also 
fail to support the Veteran's claim for a compensable 
evaluation for the left middle finger scar.  It is 
significant to note that there was no tenderness on 
palpation, inflammation or elevation of the scar.  No edema 
was shown, and there was no skin ulceration or keloid 
depression.  No adherence to underlying tissue was observed 
and there was no underlying tissue loss.  The examiner 
commented that there was no limitation of motion or loss of 
function.  The diagnosis was left middle finger scar.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of the left middle finger scar.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for scar of the left middle finger.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

An increased rating for scar of the left middle finger is 
denied.


REMAND

The Veteran also asserts that he should receive a higher 
rating for his left knee disability and that service 
connection is warranted for degenerative arthritis of the 
bilateral hips, neck and back.  He argues that his arthritis 
stems from a motor vehicle accident in service.  He states 
that he was thrown out of the vehicle and then hospitalized 
for his injuries.  The service treatment records confirm that 
the Veteran was a passenger in a vehicle involved in an 
accident in February 1963, and was thrown out of the car.  
The hospital report shows that the Veteran complained of 
stiffness in the neck.  He also had a contusion of the hip.  
An X-ray study of the cervical spine was negative.

On VA examination of the joints in October 2003, it was 
reported that the Veteran had normal motion of the left hip 
with no evidence of inflammatory arthritis.  A health care 
provider certified in October 2004 that the Veteran had 
osteoarthritis of the cervical spine, lumbosacral spine and 
left hip.  It was reported that osteoarthritis had its onset 
in the 1960's.  

In light of the above, the Board finds that a VA examination 
is necessary to obtain an opinion as to the relationship of 
any current arthritis of the bilateral hips, neck or back to 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).

With respect to his claim for an increased rating for his 
left knee, the Veteran reported that due to treatment for 
cancer, he no longer can take the pain medication prescribed 
for his knee disability, and he now suffers from a great deal 
of pain in his knee.  As the Veteran contends his knee pain 
is worse since his last examination, and it has been almost 
three years since his last examination, the Board will remand 
this issue for a current VA examination. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bilateral hip, 
neck or back disabilities since his 
discharge from service.   After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran, which 
are not already contained in the claims 
file.

2.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left knee 
disability since May 2006.  In addition, 
relevant VA treatment records dating 
since August 2006 from the Durham VA 
Healthcare System should be obtained.

3.  The Veteran should then be afforded a 
VA orthopedic examination, to determine 
the nature of 
and etiology any current bilateral hip, 
neck or back disability, and to determine 
the current severity of his left knee 
disability.  All necessary tests should 
be performed, to include X-rays.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for any opinion expressed 
should be set forth.  

(a) With respect to the claims for 
service connection for arthritis of the 
hips, neck and back, the examiner is 
requested to furnish an opinion 
concerning whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that the Veteran 
has arthritis of the bilateral hips, neck 
or back that is related to service, to 
include the motor vehicle accident 
therein.  

(b) With respect to the left knee 
disability, the examiner should conduct a 
thorough orthopedic examination of the 
left knee, and should document any 
limitation of motion, including any 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  The 
examiner should also describe any 
functional loss due to pain or weakness, 
and to document all objective evidence of 
those symptoms, including muscle atrophy.  
In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


